Case: 12-60855       Document: 00512343761           Page: 1    Date Filed: 08/16/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                              FILED
                                                                           August 16, 2013
                                     No. 12-60855
                                   Summary Calendar                          Lyle W. Cayce
                                                                                  Clerk

FNU SUGIHARTO; AMELIA ARIFIN,

                                                   Petitioners

v.

ERIC H. HOLDER, JR., U.S. ATTORNEY GENERAL,

                                                   Respondent


                        Petition for Review of an Order of the
                           Board of Immigration Appeals
                                BIA No. A095 225 505
                                BIA No. A200 107 491


Before JOLLY, DeMOSS, and ELROD, Circuit Judges.
PER CURIAM:*
       Petitioners FNU Sugiharto and his co-applicant wife, Amelia Arifin, have
petitioned for review of the decision of the Board of Immigration Appeals (BIA)
dismissing their appeal from the decision of the Immigration Judge (IJ)
denying their applications for asylum, withholding of removal, and relief under
the Convention Against Torture (CAT). Petitioners fear that they will be


       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
    Case: 12-60855    Document: 00512343761      Page: 2   Date Filed: 08/16/2013

                                 No. 12-60855

persecuted if they return to their native Indonesia because of their Chinese
ethnicity and Christian faith.
      This court generally reviews only the decision of the BIA, but where the
BIA’s decision adopts or is affected by the IJ’s reasoning, as was the case here,
this court reviews the IJ’s decision as well. See Wang v. Holder, 569 F.3d 531,
536 (5th Cir. 2009). Although this court reviews the legal conclusions of the
BIA and IJ de novo, their factual findings are reviewed for substantial
evidence. Majd v. Gonzales, 446 F.3d 590, 594 (5th Cir. 2006). Under the
substantial evidence standard, the BIA’s decision must be “based upon the
evidence presented and be substantially reasonable.” Kane v. Holder, 581 F.3d
231, 236 (5th Cir. 2009) (internal quotation marks and citation omitted).
Reversal is improper unless this court decides “not only that the evidence
supports a contrary conclusion, but also that the evidence compels it.” Chen v.
Gonzales, 470 F.3d 1131, 1134 (5th Cir. 2006) (internal quotation marks and
citation omitted; emphasis in original).
      The petitioners contend that Sugiharto established that he suffered past
persecution through his credible testimony about multiple physical attacks he
endured, which were motivated by religious and racial animus. Sugiharto
complained of three incidents of past persecution. The BIA found that the
record reflected that the first incident was not related to Sugiharto’s religion
or ethnicity. While two attacks in 2000 were motivated by racial and religious
bigotry, they involved brief and infrequent assaults by private actors, which
resulted in minor property losses and minor injuries. Sugiharto lived in
Indonesia for many years without experiencing significant harm and that his
family continued to live there. The BIA’s finding that Sugiharto had failed to
show that he was a victim of past persecution is supported by substantial




                                       2
    Case: 12-60855     Document: 00512343761     Page: 3   Date Filed: 08/16/2013

                                  No. 12-60855

evidence. See Tesfamichael v. Gonzales, 469 F.3d 109, 113 (5th Cir. 2006);
Eduard v. Ashcroft, 379 F.3d 182, 187-88 (5th Cir. 2004).
      In arguing that the BIA erred in concluding that they do not have a well-
founded fear of future persecution, the petitioners cite Eduard for the
proposition that they need not show that they will be singled out individually
for persecution because this court held that there is a pattern or practice of
persecution against Christian Indonesians. This contention was rejected by the
BIA based on more recent evidence of changed circumstances within Indonesia.
While the BIA could have reached a contrary conclusion with respect to the
reasonableness of the petitioners’ fear of future persecution, the record does not
compel such a conclusion. See Chen, 470 F.3d at 1134.
      The petitioners contend that the BIA should have granted their requests
for withholding of removal and for relief under the CAT. These questions have
not been briefed adequately. See Soadjede v. Ashcroft, 324 F.3d 830, 833 (5th
Cir. 2003). In any event, the petitioners cannot show eligibility for withholding
of removal because the standard for granting of withholding of removal is more
demanding than the standard for granting of asylum. See Yang v. Holder, 664
F.3d 580, 588-89 (5th Cir. 2011). Further, they point to no evidence that would
support a claim that it is more likely than not that they will be tortured. See
8 C.F.R. § 208.18(a)(1); Chen, 470 F.3d at 1139.
      Finally, the petitioners complain that the IJ was condescending and
disrespectful toward their attorneys, which demonstrated that the IJ was
unfairly biased and did not act as a neutral adjudicator. In rejecting this
contention, the BIA found no evidence that the IJ was biased or partial. No
error has been shown. See Ali v. Gonzales, 435 F.3d 544, 547 (5th Cir. 2006).
      PETITION DENIED




                                        3